EXHIBIT 10.3
PINNACLE ENTERTAINMENT, INC.
STOCK OPTION GRANT NOTICE
(2005 Equity and Performance Incentive Plan)
Pinnacle Entertainment, Inc. (the “Company”), pursuant to its 2005 Equity and
Performance Incentive Plan (the “Plan”), hereby grants to Optionee the option to
purchase the number of Shares of the Company set forth below (the “Option”).
This Option is subject to all of the terms and conditions as set forth in this
Grant Notice and the attached Stock Option Agreement (the “Option Agreement”)
and the Plan (a copy of which has been made available to you), all of which are
incorporated herein in their entirety.

         
Optionee:
       
 
       
Date of Grant:
       
 
       
Number of Shares of Common Stock:
       
 
       
Exercise Price Per Share:
       
 
       
Term of Option:
       
 
       
Initial Vesting Date:
       
 
       
Type of Option (Enter an X in one box)
  o ISO            o NQSO    

Vesting Schedule: Subject to the restrictions and limitations of the Option
Agreement and the Plan, this Option shall vest and become exercisable with
respect to ___ % of the Shares subject to this Option on the Initial Vesting
Date. On each subsequent anniversary of the Initial Vesting Date, this Option
shall become vested and exercisable with respect to an additional ___ % of the
Shares subject to this Option.
Additional Terms/Acknowledgements: The undersigned Optionee acknowledges receipt
of, and has read and understands and agrees to, the Option Agreement. Optionee
further acknowledges that as of the Date of Grant, the Option Agreement, and the
Plan set forth the entire understanding between Optionee and the Company
regarding the grant by the Company of the Option referred to in this Grant
Notice. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board of Directors or the Compensation
Committee upon any questions arising under the Plan. Defined terms not otherwise
defined herein have the meanings ascribed to them in the Option Agreement and if
not therein, then in the Plan.

              PINNACLE ENTERTAINMENT, INC.   OPTIONEE:
 
           
By:
                                   Signature
 
           
Title:
      Date:    
 
           
 
           
Date:
           
 
           

ATTACHMENTS:       Option Agreement
SPOUSE OF OPTIONEE:
Spouse has read and understands the Option Agreement and is executing this Grant
Notice to evidence Spouse’s consent and agreement to be bound by all of the
terms and conditions of the Option Agreement and the Plan (including those
relating to the appointment of the Optionee as agent for any interest that
Spouse may have in the Option Shares). A copy of the Plan has been made
available to Spouse.

     
 
   
 
   
Signature
  Date

     
Optionee Address:
   
 
   

 

 



--------------------------------------------------------------------------------



 



PINNACLE ENTERTAINMENT, INC.
STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (together with the attached grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), and the individual (the “Optionee”) set forth on
the Grant Notice.
A. Pursuant to the Pinnacle Entertainment, Inc. 2005 Equity and Performance
Incentive Plan (the “Plan”), the Compensation Committee (the “Committee”) has
determined that it is to the advantage and best interest of the Company to grant
to the Optionee an option (the “Option”) to purchase the number of shares of the
Common Stock of the Company (the “Shares” or the “Option Shares”) set forth on
the Grant Notice, at the exercise price determined as provided herein, and in
all respects subject to the terms, definitions and provisions of the Plan, which
is incorporated herein by reference.
B. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:
1. Grant and Terms of Stock Option.
1.1 Grant of Option. Pursuant to the Grant Notice, the Company has granted to
the Optionee the right and option to purchase, subject to the terms and
conditions set forth in the Plan and this Agreement, all or any part of the
number of Shares set forth on the Grant Notice at a purchase price per Share
equal to the exercise price per Share set forth on the Grant Notice. If the
Grant Notice indicates (under “Type of Option”) that this Option is an “ISO,”
then this Option is intended by the Company and the Optionee to be an Incentive
Stock Option. However, if the Grant Notice indicates that this Option is a
“NQSO,” then this Option is not intended to be an Incentive Stock Option and is
instead intended to be a Nonqualified Stock Option.
1.2 Vesting. Subject to the provisions of the Plan and the other provisions of
this Agreement, this Option shall vest and become exercisable in accordance with
the schedule set forth in the Grant Notice. Notwithstanding the foregoing and
except as otherwise provided (including, without limitation, any additional
vesting provisions) in a written employment agreement between the Company and
the Optionee, (a) in the event of termination of the Optionee’s Continuous
Status as an Employee, Director or Consultant for any reason (other than because
of termination due to Cause, death or Disability), this Option shall immediately
cease vesting; (b) in the event of termination of the Optionee’s Continuous
Status as an Employee, Director or Consultant as a result of death or
Disability, this Option shall immediately cease vesting; or (c) in the event of
termination of the Optionee’s Continuous Status as an Employee, Director or
Consultant because of termination due to Cause, then this entire Option shall be
cancelled and terminated as of the date of such termination and shall no longer
be exercisable as to any Shares, whether or not previously vested.
1.3 Term of Option. The “Term” of this Option shall begin on the Date of Grant
set forth in the Grant Notice and end on the expiration of the Term specified in
the Grant Notice. No portion of this Option may be exercised after the
expiration of the Term.
1.3.1 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant for any reason other than death, Disability, or
Cause, except as otherwise provided in a written employment agreement between
the Company and the Optionee, the portion of this Option that is not vested and
exercisable as of the date of termination shall be immediately cancelled and
terminated. In addition, except as otherwise provided in a written employment
agreement between the Company and the Optionee, the portion of this Option that
is vested and exercisable as of the date of termination shall terminate and be
cancelled on the earlier of (i) the expiration of the Term, or (ii) 12 months
after termination of Optionee’s Continuous Status as an Employee, Director or
Consultant.

 

2



--------------------------------------------------------------------------------



 



1.3.2 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant by death or Disability, except as otherwise
provided in a written employment agreement between the Company and the Optionee,
the portion of this Option that is not vested and exercisable as of the date of
termination shall be immediately cancelled and terminated. In addition, except
as otherwise provided in a written employment agreement between the Company and
the Optionee, the portion of this Option that is vested and exercisable as of
the date of termination shall terminate and be cancelled on the earlier of
(i) the expiration of the Term, or (ii) 12 months after termination of
Optionee’s Continuous Status as an Employee, Director or Consultant by death or
Disability.
1.3.3 If Optionee’s Continuous Status as an Employee, Director or Consultant is
terminated for Cause, or if, after the termination of Optionee’s Continuous
Status as an Employee, Director or Consultant, the Committee determines that
Cause existed before such termination, except as otherwise provided in a written
employment agreement between the Company and the Optionee, this entire Option
shall be cancelled and terminated as of the date of such termination and shall
no longer be exercisable as to any Shares, whether or not previously vested.
2. Method of Exercise.
2.1 Delivery of Notice of Exercise. This Option shall be exercisable by written
notice in the form attached hereto as Exhibit A which shall state the election
to exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements with respect to
such Shares as may be required by the Company pursuant to the provisions of this
Agreement and the Plan. Such written notice shall be signed by the Optionee (or
by the Optionee’s executors, administrators, guardian, beneficiary or legal
representative, Family Members or any other person entitled to exercise this
Option under the Plan) and shall be delivered in person or by certified mail to
the Secretary of the Company. The written notice shall be accompanied by payment
of the exercise price. This Option shall not be deemed exercised until the
Company receives such written notice accompanied by payment of the exercise
price and any other applicable terms and conditions of this Agreement are
satisfied. This Option may not be exercised for a fraction of a Share.
2.2 Restrictions on Exercise. No Shares will be issued pursuant to the exercise
of this Option unless and until there shall have been full compliance with all
applicable requirements of the Securities Act of 1933, as amended (whether by
registration or satisfaction of exemption conditions), all applicable listing
requirements of any national securities exchange or other market system on which
the Common Stock is then listed and all applicable requirements of any
Applicable Laws and of any regulatory bodies having jurisdiction over such
issuance. As a condition to the exercise of this Option, the Company may require
the Optionee to make any representation and warranty to the Company as may be
necessary or appropriate, in the judgment of the Committee, to comply with any
Applicable Law.
2.3 Method of Payment. Payment of the exercise price shall be made in full at
the time of exercise (a) in cash or by certified check or bank check or wire
transfer of immediately available funds, (b) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value) that have been owned for a period of at least six months (or such other
period to avoid accounting charges against the Company’s earnings), (c) by
delivery of a properly executed exercise notice together with any other
documentation as the Committee and the Optionee’s broker, if applicable, require
to effect an exercise of the Option and delivery to the Company of the sale or
other proceeds (as permitted by Applicable Law) required to pay the exercise
price, or (d) any combination of any of the foregoing. In addition, the
Committee may impose such other conditions in connection with the delivery of
shares of Common Stock in satisfaction of the exercise price as it deems
appropriate in its sole discretion.

 

3



--------------------------------------------------------------------------------



 



2.4 Notice of Disqualifying Disposition of Incentive Stock Option. If this
Option is an Incentive Stock Option and the Optionee sells or otherwise disposes
of any of the Shares acquired upon exercise of this Option on or before the
later of (i) two years after the date of grant, or (ii) one year after the date
such Shares were acquired, the Optionee shall immediately notify the Company in
writing of such disposition. The Optionee agrees that he or she may be subject
to income tax withholding by the Company on the taxable income recognized as a
result of such disposition and that the Optionee shall be required to satisfy
such withholding obligations either by making a payment to the Company in cash
or by withholding from current earnings of the Optionee.
2.5 No Rights as a Stockholder. Until the stock certificate evidencing shares of
Common Stock issued upon exercise of this Option is issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Shares, notwithstanding the
exercise of the Option.
3. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or to a
beneficiary designated pursuant to the Plan, and may be exercised during the
lifetime of Optionee only by Optionee or the Optionee’s guardian or legal
representative. Subject to all of the other terms and conditions of this
Agreement, following the death of Optionee, this Option may, to the extent it is
vested and exercisable by Optionee in accordance with its terms on the date of
death, be exercised by Optionee’s beneficiary or other person entitled to
exercise this Option in the event of Optionee’s death under the Plan.
Notwithstanding the first sentence of this Section 3, if this Option is a
Nonqualified Stock Option, this Option may be assigned, in connection with the
Optionee’s estate plan, in whole or in part, during the Optionee’s lifetime to
one or more Family Members of the Optionee. Rights under the assigned portion
may be exercised by the person or persons who acquire a proprietary interest in
such Option pursuant to the assignment. The terms applicable to the assigned
portion shall be the same as those in effect for the Option immediately before
such assignment and shall be set forth in such documents issued to the assignee
as the Committee deems appropriate.
4. Restrictions; Restrictive Legends. Ownership and transfer of Shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions (including, without limitation,
ownership and transfer restrictions imposed by applicable gaming laws) contained
in, the Company’s Certificate of Incorporation, as amended from time to time,
restrictions imposed by Applicable Laws and restrictions set forth or referenced
in legends imprinted on certificates representing such Shares.
5. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Committee may,
in the exercise of its sole discretion, declare that this Option will terminate
as of a date fixed by the Committee and give the Optionee the right to exercise
this Option prior to such date as to all or any part of the optioned stock,
including shares as to which this Option would not otherwise be exercisable.
6. General.
6.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.
6.2 Notices. Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by
10 days advance written notice to the other parties. Notice shall be effective
upon the earlier of receipt or 3 days after the mailing of such notice.

         
 
  If to the Company:   Pinnacle Entertainment, Inc.
 
      3800 Howard Hughes Parkway
 
      Las Vegas, Nevada 89169
 
      Attention: General Counsel

 

4



--------------------------------------------------------------------------------



 



If to the Optionee, at the address set forth on the Grant Notice.
6.3 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Optionee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Option and the parties hereto shall act in
all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.
6.4 No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Optionee or contract for the Optionee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Optionee or cease
contracting for the Optionee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Optionee and the Company or any of its
subsidiaries.
6.5 Modifications. This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.
6.6 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for shares of Common Stock as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Option Shares on or with respect to which
such other capital stock was distributed.
6.7 Additional Documents. Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.
6.8 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.
6.9 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.
6.10 No Assignment. Except as otherwise provided in this Agreement, the Optionee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.
6.11 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.
6.12 Equitable Relief. The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.
6.13 Arbitration.

 

5



--------------------------------------------------------------------------------



 



6.13.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 6.13 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.
6.13.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Optionee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.
6.13.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgement if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
6.13.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Optionee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.
6.13.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

6



--------------------------------------------------------------------------------



 



6.14 Withholding Taxes. The Company has the right to take whatever steps the
Company deems necessary or appropriate to comply with all applicable federal,
state, local, and employment tax withholding requirements, and the Company’s
obligations to deliver shares of Common Stock upon the exercise of this Option
will be conditioned upon compliance with all such withholding tax requirements.
Without limiting the generality of the foregoing, upon the exercise of this
Option, the Company will have the right to withhold taxes from any other
compensation or other amounts which it may owe to the Optionee, or to require
the Optionee to pay to the Company the amount of any taxes which the Company may
be required to withhold with respect to the shares issued on such exercise.
Without limiting the generality of the foregoing, the Committee in its
discretion may authorize the Optionee to satisfy all or part of any withholding
tax liability by (a) having the Company withhold from the shares of Common Stock
which would otherwise be issued on the exercise of an Option that number of
shares having a Fair Market Value, as of the date the withholding tax liability
arises, equal to or less than the amount of the Company’s withholding tax
liability, or (b) by delivering to the Company previously-owned and unencumbered
shares of the Common Stock having a Fair Market Value, as of the date the
withholding tax liability arises, equal to or less than the amount of the
Company’s withholding tax liability.
6.15 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.
6.16 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.
6.17 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
6.18 Complete Agreement. The Grant Notice, this Agreement and the Plan
constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.
6.19 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.
[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------



 



              PINNACLE ENTERTAINMENT, INC.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       
 
       
 
            OPTIONEE
 
                  Name:

 

8



--------------------------------------------------------------------------------



 



SPOUSAL CONSENT
By his or her signature below, the spouse of the Optionee agrees to be bound by
all of the terms and conditions of the foregoing Stock Option Agreement
(including those relating to the appointment of the Optionee as agent for any
interest that Spouse may have in the Option Shares).

     
 
  OPTIONEE’S SPOUSE
 
   
 
   
 
   
 
  Signature
 
   
 
   
 
   
 
  Print Name

 

9



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF STOCK OPTION
Pinnacle Entertainment, Inc.
3800 Howard Hughes Parkway
Las Vegas, Nevada 89169
Attn: General Counsel
Ladies and Gentlemen:
The undersigned hereby elects to exercise the option indicated below:
Option Grant Date:                                        
Type of Option: Incentive Stock Option / Nonqualified Stock Option
Number of Shares Being Exercised:                                        
Exercise Price Per Share:                                        
Total Exercise Price: $                                        
Method of Payment:                                        
Enclosed herewith is payment in full of the total exercise price and a copy of
the Grant Notice.
My exact name, current address and social security number for purposes of the
stock certificates to be issued and the stockholder list of the Company are:

                 
 
  Name:                          
 
               
 
  Address:                          
 
               
 
                             
 
                    Social Security Number:        
 
               

         
 
      Sincerely,
 
       
 
       
Dated:
       
 
       
 
      (Optionee’s Signature)

 

 